UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report December 31, 2013 DSM Large Cap Growth Fund [DSMLX] DSM Global Growth Fund [DSMGX] DSM Small-Mid Cap Growth Fund [DSMMX] DSM Global Growth & Income Fund [DSMYX] TABLE OF CONTENTS Shareholder Letter 1 Sector Allocations 7 Schedules of Investments 9 Statements of Assets and Liabilities 17 Statements of Operations 19 Statements of Changes 21 Financial Highlights 25 Notes to Financial Statements 29 Expense Example 40 Approval of Investment Advisory Agreements 43 Additional Information 48 Privacy Notice Inside Back Cover DSM Funds Dear Shareholder: DSM Large Cap Growth Fund During the six-month period from July 1, 2013 through December 31, 2013 (the “Period”), the Fund’s NAV appreciated from $24.25 to $29.35, an increase of 23.84% including reinvested dividends.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth and the S&P 500, was 19.39% and 16.31% respectively. Performance Factors At December 31, 2013, the majority of the portfolio was invested in the consumer discretionary, technology and health care sectors with smaller weightings in the materials, industrials, financials and consumer staples sectors. The Fund’s outperformance of the Russell 1000 Growth Index was primarily due to DSM’s selection of stocks in the consumer discretionary and technology sectors.DSM’s stock selections in the energy sector detracted from performance in the Period. The major contributors to the Fund’s return during the Period were Celgene (specialty pharmaceuticals), Tencent Holdings (instant messaging and electronic game platforms), Las Vegas Sands (operator of casino resorts in the US and Asia), Alexion Pharmaceuticals (specialty pharmaceuticals) and Wynn Resorts (operator of casino resorts in the US and Asia). The holdings which contributed least to the Fund’s performance during the Period were Intuitive Surgical (robotic surgery machines), Kinder Morgan (pipeline transportation and energy storage company, Regeneron Pharmaceuticals (specialty pharmaceuticals), Union Pacific (rail transportation) and The Swatch Group (manufacturer of watches and watch components). DSM Global Growth Fund During the six-month period from July 1, 2013 through December 31, 2013 (the “Period”), the Fund’s NAV appreciated from $16.38 to $19.88, an increase of 25.64% including reinvested dividends.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All Country World Index Net was 15.79%. Performance Factors At December 31, 2013, the majority of the portfolio was invested in the consumer discretionary, technology, health care and industrials sectors with smaller weightings in the financials, materials, consumer staples, utilities and energy sectors. 1 DSM Funds The major contributors to the Fund’s return during the Period were Celgene (specialty pharmaceuticals), Tencent Holdings (instant messaging and electronic game platforms), Galaxy Entertainment Group (operator of casino resorts in Asia), Sands China (operator of casino resorts in Asia) and Wynn Macau (operator of casino resorts in Asia). The holdings which contributed least to the Fund’s performance during the Period were Intuitive Surgical (robotic surgery machines), Telekomunikasi Indonesia (Indonesian domestic telecommunications provider), HDFC Bank (corporate banking and custodial services), Partners Group Holding (global asset management) and Sanofi (pharmaceuticals). DSM Small-Mid Cap Growth Fund During the six-month period from July 1, 2013 through December 31, 2013 (the “Period”), the Fund’s NAV appreciated from $15.24 to $18.72, an increase of 26.50% including reinvested dividends.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the Russell 2500 Growth was 21.4%. Performance Factors At December 31, 2013, the majority of the portfolio was invested in the consumer discretionary, technology, financials, health care and industrials sectors with smaller weightings in the materials, consumer staples and energy sectors. The Fund’s outperformance of the Russell 2500 Growth Index was primarily due to DSM’s selection of stocks in the technology and financials sectors.DSM’s stock selections in the materials sector detracted from performance in the Period. The major contributors to the Fund’s return during the Period were MGM China Holdings (operator of casino resorts in Asia), Cardtronics (automated teller machines), Syntel (technology solutions provider), iGATE (offshore IT solutions provider) and Salix Pharmaceuticals (specialty pharmaceuticals). The holdings which contributed least to the Fund’s performance during the Period were SodaStream (home beverage carbonation systems), Expedia (online travel services), Panera Bread Company (owner/franchisor bakery café chain), Bombardier (aerospace equipment and services provider) and Cadence Design Systems (software technology and design). DSM Global Growth & Income Fund During the period from the inception of the DSM Global Growth & Income Fund on November 12, 2013 through the end of the fourth calendar quarter of 2013 on December 31, 2013, the Fund increased approximately 7.90%.Over the same 2 DSM Funds time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All Country World Index Net was approximately 3.81%. Performance Factors At December 31, 2013, the majority of the portfolio was invested in the consumer discretionary, industrials, financials, health care and technology sectors with smaller weightings in the materials, energy and consumer staples sectors. The major contributors to the Fund’s return during the Period were Tencent Holdings (instant messaging and electronic game platforms), Sands China (operator of casino resorts in Asia), Celgene (specialty pharmaceuticals), Wynn Macau (operator of casino resorts in Asia) and Hutchison Whampoa (industrial conglomerate). The holdings which contributed least to the Fund’s performance during the Period were Philip Morris International (cigarettes and tobacco products outside US), Publicis Groupe (advertising services), Syngenta (crop protection products and seeds), Sanofi (pharmaceuticals) and Whitbread (UK budget hotel and restaurant chain). Economic and Market Outlook Our recent assessment of improved global economic growth remains our most likely case.A concurrent economic expansion in North America, Europe, Japan and China has tentatively taken hold.There continues to be a respectable foundation for growth in the United States, as 2014 begins.Durable goods orders in November were impressive, as were transportation and capital goods spending.New home sales were strong, while initial jobless claims were most recently reported about as expected.Retail sales were a bit weaker than expected, in part due to the shorter holiday sales period, but also as a result of modest growth in personal income over the past year.Clearly end-market demand in the US is still weak when compared to past recoveries, and it can be argued that a significant portion of recent economic growth has been driven by inventory accumulation.Nevertheless, we believe there is ongoing economic momentum in the US economy as we enter 2014. The long end of the yield curve has possibly “normalized” due at least in part to the new tapering approach of the Federal Reserve.That said, ongoing US economic growth is also a cause of rising bond yields.The thirty year government bond yield has reached a yield of nearly 4% (from a low of 2.8% in 2013), while the ten year yield is about 3% (from a low of 1.6% in 2013).Given low inflation, and the Federal Reserve’s “tapering program”, we believe each of these bond yields could be higher by year end. 3 DSM Funds The impact of rising rates resulting from a growing economy, while inflation remains benign, is generally neutral or even positive to equity markets.Accordingly, it is not surprising to us that the S&P 500 appreciated to an all-time high.If economic growth continues, even without being robust, there is a possibility that the Federal Reserve will implement a more rapid taper (reduction) of quantitive easing in 2014.If that happens, we believe it would be bullish for the equity markets.On the other hand, the next debt limit discussions are just around the corner.The government’s ability to borrow will end during the first quarter, although the exact timing is not yet defined.Nonetheless, in our view, there is only one possible outcome, and that is an increase in the debt limit. In Europe, strong economic growth during 2014 appears unlikely.The Eurozone can likely grow about 1% in 2014.Given 12% unemployment, both labor cost increases and therefore inflation should remain low.Germany will likely remain the strongest economy in Europe, but even there, annual growth is unlikely to exceed 1.5% to 2%.The German economy is hampered due to weakness in periphery nations as well as in France.The French economy might improve in 2014 but would have difficulty reaching even 1% GDP growth.Accordingly, we believe the European Central Bank will remain very accommodative, reducing the probability of a “tail-risk” event such as an European Union break-up or large-scale financial system problem. The Japanese economy will likely experience slow growth at a rate similar to Germany’s.The Bank of Japan, following the Abenomics approach, has also maintained a very accommodative monetary policy.The resulting weak Yen, will possibly expand Japanese exports and increase corporate profits.This combination has helped to push the Nikkei to recent new highs.But tax hikes are on the way in 2014, and the impact of new taxes can only be negative to a fragile Japanese recovery. We expect 2014 will be more of the same in China, with growth in the 7% range, which compares to approximately 7.5% in 2013.The closing months of 2013 were a bit slower than many had hoped.With export markets including Europe (historically China’s largest buyer) softer than expected, China must turn to expanding internal demand to increase GDP growth.However, government reforms to reduce non-productive investment in infrastructure and production capacity will continue to slow growth.That said, wages in China are growing rapidly which is additive to internally-generated economic growth.Finally, there continue to be issues of liquidity within the banking system, as banks and the People’s Bank of China continue to fine tune the use of money markets to manage bank balance sheet funding.Equity markets will likely become volatile from time-to-time, as a result of liquidity concerns. 4 DSM Funds Portfolio Outlook Consistent with our reports over the past two or more years, we have constructed the DSM Funds’ portfolios based on our view of slow but steady growth in the US and faster growth in the emerging markets.Thus, our strategy continues to focus on businesses that generate the majority of their weighted revenue in North America and emerging markets.As mentioned above, we believe Europe’s economic outlook may be stabilizing and beginning to grow a bit as we enter 2014.As this occurs, we may continue to increase our exposure to Europe as opportunities are identified. Our ten-person investment team continues to identify, research and model investments that we believe are distinct, high quality, growing and predictable businesses.We continue to project mid-to-high “teens” earnings growth rates for each portfolio through 2017.Additionally, we believe the portfolios remain characterized by strong balance sheets and significant free cash flow. Sincerely, Stephen Memishian Daniel Strickberger Past performance is not a guarantee of future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change.Please see the Schedule of Investments in this report for a full listing of the Fund’s holdings. Mutual fund investing involves risk, including the possible loss of principal.The Funds may invest in foreign securities which involve greater volatility, political, economic and currency risks and differences in accounting methods.These risks are enhanced in emerging markets.The Global Growth Fund, the Small-Mid Cap Growth Fund and the Global Growth & Income Fund are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to individual stock volatility than a diversified fund.Investments in small and mid-size companies involve additional risks such as limited liquidity and greater volatility than large cap stocks.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. 5 DSM Funds The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as a representative of the equity market in general.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The MSCI All Country World Index Net is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI ACWI consists of 45 country indices comprising 24 developed and 21 emerging market country indices.This index includes dividends reinvested net of withholding taxes.MSCI uses the withholding tax rate applicable to non-resident institutional investors that do not benefit from double taxation treaties.The Russell 2500 Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Nikkei Index is a price weighted index consisting of 225 companies on the Tokyo Stock Exchange.You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income.A basis point (bp) is a value equaling one one-hundredth of a percent (1/100 of 1%). Earnings growth is not a measure of a fund’s future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund, DSM Global Growth Fund, DSM Small-Mid Cap Growth Fund and DSM Global Growth & Income Fund are distributed by Quasar Distributors, LLC. 6 DSM Funds SECTOR ALLOCATION at December 31, 2013 (Unaudited) DSM Large Cap Growth Fund Sector Allocation % of Net Assets Consumer Discretionary % Information Technology % Health Care % Materials % Industrials % Financials % Consumer Staples % Cash* % Net Assets % *Represents cash and other assets in excess of liabilities. DSM Global Growth Fund Sector Allocation % of Net Assets Consumer Discretionary % Information Technology % Health Care % Industrials % Financials % Materials % Utilities % Energy % Consumer Staples % Cash* % Net Assets % *Represents cash and liabilities in excess of assets. 7 DSM Funds SECTOR ALLOCATION at December 31, 2013 (Unaudited) (Continued) DSM Small-Mid Cap Growth Fund Sector Allocation % of Net Assets Consumer Discretionary % Information Technology % Financials % Health Care % Industrials % Materials % Consumer Staples % Energy % Cash* -0.5 % Net Assets % *Represents cash and liabilities in excess of assets. DSM Global Growth & Income Fund Sector Allocation % of Net Assets Consumer Discretionary % Industrials % Financials % Health Care % Information Technology % Materials % Energy % Consumer Staples % Cash* % Net Assets % *Represents cash and other assets in excess of liabilities. 8 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) Shares Fair Value COMMON STOCKS: 99.7% Aerospace & Defense: 6.6% European Aeronautic Defense and Space Co. EADS France SAS – ADR $ Precision Castparts Corp. Beverages: 2.7% Monster Beverage Corp.* Biotechnology: 16.6% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 6.4% BlackRock, Inc. Invesco, Ltd. Chemicals: 8.3% Ecolab, Inc. Monsanto Co. Praxair, Inc. Health Care Equipment & Supplies: 2.6% Intuitive Surgical, Inc.* Hotels, Restaurants & Leisure: 10.5% Las Vegas Sands Corp. Wynn Resorts, Ltd. Yum! Brands, Inc. Internet & Catalog Retail: 3.9% Priceline.com, Inc.* Internet Software & Services: 13.3% eBay, Inc.* Google, Inc. – Class A* Tencent Holdings, Ltd. – ADR IT Services: 10.3% Cognizant Technology Solutions Corp. – Class A* MasterCard, Inc. – Class A Visa, Inc. – Class A Media: 7.5% Discovery Communications, Inc. – Class A* Time Warner, Inc. Multiline Retail: 3.9% Dollar General Corp.* Personal Products: 2.9% Estee Lauder Cos, Inc. – Class A Specialty Retail: 2.1% TJX Cos, Inc. Textiles, Apparel & Luxury Goods: 2.1% Swatch Group AG – ADR TOTAL COMMON STOCKS (Cost $89,839,997) 9 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) (Continued) Shares Fair Value SHORT-TERM INVESTMENT: 0.4% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%1 $ TOTAL SHORT-TERM INVESTMENT (Cost $530,009) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $90,370,006) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Annualized seven-day yield as of December 31, 2013. ADRAmerican Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 10 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) Shares Fair Value COMMON STOCKS: 100.0% Aerospace & Defense: 7.6% Airbus Group NV $ Safran SA Beverages: 2.4% Monster Beverage Corp.* Biotechnology: 11.9% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 6.9% BlackRock, Inc. Invesco, Ltd. Partners Group Holding AG Chemicals: 5.9% Monsanto Co. Syngenta AG Commercial Banks: 1.9% HDFC Bank, Ltd. – ADR Electronic Equipment, Instruments & Components: 2.6% Hexagon AB – Class B Energy Equipment & Services: 1.9% Eurasia Drilling Co., Ltd. – GDR Gas Utilities: 2.0% China Resources Gas Group, Ltd. Hotels, Restaurants & Leisure: 13.2% Galaxy Entertainment Group, Ltd.* Sands China, Ltd. Whitbread PLC Wynn Macau, Ltd. Yum! Brands, Inc. Industrial Conglomerates: 5.4% Beijing Enterprises Holdings, Ltd. Hutchison Whampoa, Ltd. Internet & Catalog Retail: 2.9% 98 Priceline.com, Inc.* Internet Software & Services: 12.3% eBay, Inc.* Google, Inc. – Class A* 85 NAVER Corp. Tencent Holdings, Ltd. Yandex NV – Class A* IT Services: 7.6% Cognizant Technology Solutions Corp. – Class A* MasterCard, Inc. – Class A Visa, Inc. – Class A Media: 5.5% Discovery Communications, Inc. – Class A* Time Warner, Inc. Multiline Retail: 1.9% Dollar General Corp.* The accompanying notes are an integral part of these financial statements. 11 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) (Continued) Shares Fair Value COMMON STOCKS: 100.0% (Continued) Pharmaceuticals: 2.8% UCB SA $ Professional Services: 1.4% DKSH Holding AG Specialty Retail: 1.9% Chow Tai Fook Jewellery Group, Ltd. Textiles, Apparel & Luxury Goods: 2.0% Swatch Group AG TOTAL COMMON STOCKS (Cost $3,023,529) SHORT-TERM INVESTMENT: 1.4% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%1 TOTAL SHORT-TERM INVESTMENT (Cost $53,023) TOTAL INVESTMENTS IN SECURITIES: 101.4% (Cost $3,076,552) Liabilities in Excess of Other Assets: (1.4)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Annualized seven-day yield as of December 31, 2013. ADRAmerican Depository Receipt GDRGlobal Depository Receipt PLCPublic Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 12 DSM Small-Mid Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) Shares Fair Value COMMON STOCKS: 100.5% Aerospace & Defense: 9.9% B/E Aerospace, Inc.* $ Bombardier, Inc. – Class B Hexcel Corp.* Zodiac Aerospace – ADR* Beverages: 4.1% Constellation Brands, Inc. – Class A* Monster Beverage Corp.* Biotechnology: 7.7% Aegerion Pharmaceuticals, Inc.* NPS Pharmaceuticals, Inc.* Capital Markets: 13.3% Affiliated Managers Group, Inc.* Artisan Partners Asset Management, Inc. – Class A Julius Baer Group, Ltd. – ADR LPL Financial Holdings, Inc. SEI Investments Co. Waddell & Reed Financial, Inc. – Class A Chemicals: 2.4% American Vanguard Corp. Electronic Equipment & Instruments: 3.1% IPG Photonics Corp. Energy Equipment & Services: 2.5% Oceaneering International, Inc.* Hotels, Restaurants & Leisure: 7.0% Bloomin’ Brands, Inc.* Cheesecake Factory, Inc. Home Inns & Hotels Management, Inc. – ADR* Insurance: 2.4% Brown & Brown, Inc. Internet & Catalog Retail: 3.8% Ctrip.com International, Ltd. – ADR* HSN, Inc.* Internet Software & Services: 6.6% SouFun Holdings, Ltd. – ADR Yandex NV – Class A* YY, Inc. – ADR* IT Services: 6.0% Cardtronics, Inc.* Syntel, Inc. Media: 7.3% AMC Networks, Inc. – Class A* Interpublic Group of Companies, Inc. Scripps Networks Interactive, Inc. – Class A The accompanying notes are an integral part of these financial statements. 13 DSM Small-Mid Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) (Continued) Shares Fair Value COMMON STOCKS: 100.5% (Continued) Metals & Mining: 2.6% Carpenter Technology Corp. $ Pharmaceuticals: 5.4% Salix Pharmaceuticals, Ltd.* UCB SA – ADR Software: 5.4% Cadence Design Systems, Inc.* SolarWinds, Inc.* Specialty Retail: 11.0% Dick’s Sporting Goods, Inc. Foot Locker, Inc. GNC Holdings, Inc. – Class A Ulta Salon Cosmetics & Fragrance, Inc.* TOTAL COMMON STOCKS (Cost $4,521,848) SHORT-TERM INVESTMENT: 0.9% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%1 TOTAL SHORT-TERM INVESTMENT (Cost $47,131) TOTAL INVESTMENTS IN SECURITIES: 101.4% (Cost $4,568,979) Liabilities in Excess of Other Assets: (1.4)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Annualized seven-day yield as of December 31, 2013. ADRAmerican Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 14 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) Shares Fair Value COMMON STOCKS: 99.7% Aerospace & Defense: 7.9% Airbud Group NV $ Safran SA Beverages: 2.3% Monster Beverage Corp.* Biotechnology: 6.9% Celgene Corp.* Capital Markets: 16.1% BlackRock, Inc. IGM Financial, Inc.* Julius Baer Group Ltd. Partners Group Holding AG Chemicals: 7.2% Monsanto Co. Syngenta AG Hotels, Restaurants & Leisure: 11.2% Sands China, Ltd. Whitbread PLC Wynn Macau, Ltd. Yum! Brands, Inc. Industrial Conglomerates: 8.0% General Electric Co. Hutchison Whampoa, Ltd. Internet & Catalog Retail: 2.5% 68 Priceline.com, Inc.* Internet Software & Services: 10.0% eBay, Inc.* 90 Google, Inc. – Class A* Tencent Holdings, Ltd. IT Services: 2.0% Cognizant Technology Solutions Corp. – Class A* Media: 7.3% Omnicom Group, Inc. Time Warner, Inc. Oil, Gas & Consumable Fuels: 4.6% Kinder Morgan, Inc. Pharmaceuticals: 8.3% Novartis AG Sanofi UCB SA Professional Services: 2.8% 39 SGS SA Textiles, Apparel & Luxury Goods: 2.6% Swatch Group AG TOTAL COMMON STOCKS (Cost $3,001,700) The accompanying notes are an integral part of these financial statements. 15 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) (Continued) Shares Fair Value SHORT-TERM INVESTMENT: 0.6% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%1 $ TOTAL SHORT-TERM INVESTMENT (Cost $19,253) TOTAL INVESTMENTS IN SECURITIES: 100.3% (Cost $3,020,953) Liabilities in Excess of Other Assets: (0.3)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Annualized seven-day yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 16 DSM Funds STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2013 (Unaudited) DSM Large Cap DSM Global Growth Fund Growth Fund ASSETS: Investments in securities, at value (Cost $90,370,006 and $3,076,552, respectively) $ $ Receivables: Dividends and interest receivable Return of capital receivable — Due from Adviser — Securities sold Fund shares sold — Prepaid expenses and other assets Total assets LIABILITIES: Payables: Investment securities purchased Investment advisory fees, net — Due to custodian Audit fees Printing and mailing fees — Trustee fees — Transfer agent fees Chief Compliance Officer fees Legal fees Custody fees Registration fees — Shareholder servicing fees Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS: Paid-in capital $ $ Accumulated undistributed net investment loss ) ) Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 17 DSM Funds STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2013 (Unaudited) DSM Small-Mid DSM Global Cap Growth Growth & Income Fund Fund ASSETS: Investments in securities, at value (Cost $4,568,979 and $3,020,953, respectively) $ $ Foreign Currency (Cost $477) — Receivables: Dividends and interest receivable Due from Adviser Securities sold — Prepaid expenses and other assets — Total assets LIABILITIES: Payables: Investment securities purchased — Due to custodian — Audit fees Printing and mailing fees Fund accounting fees Administration fees Trustee fees — Transfer agent fees Chief Compliance Officer fees Legal fees Custody fees — Registration fees Shareholder servicing fees Other accrued expenses Total liablities NET ASSETS $ $ COMPONENTS OF NET ASSETS: Paid-in capital $ $ Accumulated undistributed net investment loss ) ) Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 18 DSM Funds STATEMENTS OF OPERATIONS For the Six Months Ended December 31, 2013 (Unaudited) DSM Large Cap DSM Global Growth Fund Growth Fund INVESTMENT INCOME: Income: Dividends (net of foreign withholding tax of $0 and $208, respectively) $ $ Interest 4 Total investment income Expenses: Investment advisory fees Administration fees Registration fees Transfer agent fees Fund accounting fees Audit fees Printing and mailing fees Chief Compliance Officer fees Legal fees Custodian fees Insurance fees Trustees fees Shareholder servicing fees Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) ) Net expenses Net investment loss ) ) REALIZED & UNREALIZED GAIN/LOSS ON INVESTMENTS Net realized gain on investments and foreign currency Net change in unrealized appreciation of investments and foreign currency Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 19 DSM Funds STATEMENTS OF OPERATIONS For the Six Months Ended December 31, 2013 (Unaudited) DSM Small-Mid DSM Global Cap Growth Growth & Income Fund Fund* INVESTMENT INCOME: Income: Dividends (net of foreign withholding tax of $0 and $355, respectively) $ $ Interest 7 4 Total investment income Expenses: Investment advisory fees Administration fees Registration fees Transfer agent fees Fund accounting fees Audit fees Printing and mailing fees Chief Compliance Officer fees Legal fees Custodian fees Insurance fees Trustees fees Shareholder servicing fees Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) ) Net expenses Net investment income/(loss) ) REALIZED & UNREALIZED GAIN/LOSS ON INVESTMENTS Net realized gain on investments and foreign currency Net change in unrealized appreciation of investments and foreign currency Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ * Fund commenced operations on November 12, 2013. The accompanying notes are an integral part of these financial statements. 20 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended (Unaudited) June 30, 2013 INCREASE/DECREASE IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain (loss) on investments Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain on investments ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Period Ended December 31, 2013 Year Ended (Unaudited) June 30, 2013 Shares Value Shares Value Shares sold $ $ Reinvested dividends — — Shares redeemed ) )* ) ) $ $ Beginning Shares Ending Shares * Net of redemption fee of $178. The accompanying notes are an integral part of these financial statements. 21 DSM Global Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended (Unaudited) June 30, 2013 INCREASE/DECREASE IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain on investments ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income (loss) $ ) $
